DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a via that extends through a top dielectric layer, a metal plate, an intermediate dielectric layer, and an etch stop layer; a metal in the via to extend through the top dielectric layer, the metal plate, the intermediate dielectric layer and the etch stop layer to the top surface of the first metal interconnect wherein the metal plate is coupled to an MIM capacitor that is parallel to the via.…” in combination with the remaining limitations. Claims 2-7 are dependent upon claim 1 and are therefore allowable.

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…a top plate coupled to the MIM capacitor; a via extending parallel 

Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “…forming a via that extends through a top dielectric layer, a metal plate, an intermediate dielectric layer, and an etch stop layer; forming metal in the via to extend through the top dielectric layer, the metal plate, the intermediate dielectric layer and the etch stop layer to the top surface of the first metal interconnect wherein the metal plate is coupled to an MIM capacitor that is parallel to the via …” in combination with the remaining limitations. Claims 16-20 are dependent upon claim 15 and are therefore allowable.

	With regards to independent claims 1, 8, and 15, prior arts such as US Patent Application Publication 2004/0061177, issued to Merchant et al; US Patent Application Publication 2009/0200638, issued to Smith; and US Patent 9,331,137, issued to Ratakonda et al, disclose the limitation of a via that extends through a top dielectric, a metal plate, and intermediate dielectric layer, and an etch stop layer to a to a top surface of a first metal interconnect. However, these references do not teach that the metal plate is coupled to the MIM capacitor since the metal plate is part of the MIM capacitor, which is patentably different than a metal plate being coupled to the MIM capacitor. The closest art that teaches these limitations is US Patent Application Publication 2019/0326296, issued to Wang et al. However, this is not prior art for the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899